$Lj D5 3-apz                                 CAUSE ,NO.1214470-A; 1215016-A: 1218918-A
                                 CCA WRIT NO. WR-84-053-01; -02: -03


EX PARTE                                           IN THE DISTRICT COURT
                                                   351ST JUDICIAL DISTRICT
JAMES      MICHAEL   BEATTIE                       HARRIS COUNTY,   TEXAS



                                  APPLICANT'S RESPONSE TO
                                 AFFIDAVIT OF JAMES ARDOIN


TO   THE    HONORABLE   COURT:

      COMES NOW, James Michael Beattie, Applicant Pro Se, in the above styled
numbered cause, and respectfully files this his Response To Affidavit of James Ardoin.
Beattie responds as follows.
                                            I.

     The affidavit of James Ardoin, is a result of the Court's untimely Order issued on
November 9, 2015 in effort to resolve the lone issue the Court desiqnated to be resolved
back on June 1, 2015. This effort by the Court relates to the Applications for Writ of
Habeas Corpus (11.07) filed by Beattie on April 7, 2015- NOT April 14, 2015 as the Clerk
of this Court contends - the date the Harris Countv District Cl^rk siqned for and received
Applications.               ,•                                                   ,
      Beattie asserts that there are more issues that need to be resolved -
other than the ineffective assistance of counsel claims. However neither the State or the
Court wishes to tackle such sensitive issues as those issues reflected on the misconduct
of the District Attorney and the trial Judge. Beattie has made it clear in previous
pleadings the lacking in resolving these issues and giving proper due process to claims
raised in the applications.
      For the record it should be noted that Judqe Mark Kent Ellis, the trial judqe, who
has acted previously in these habeas corpus proceedings - did not sign the November 9, 2015
Order. As previously stated Judicial Misconduct is a claim raised in habeas applications
and subject of Recusal Motion which Judqe Mark Kent Ellis is party to.
      Beattie, much as he contended in his response to the State's Answer   these questions/
allegations should have also been put forth to Audley Heath, Beattie's first attorney for
over 2 years. However for some odd reason the attorney in which Ardoin said was ineffective
to Beattie and in his case notes, Audley Heath, was not subject to inquiry.
                                             II.

      This affidavit by James Adoin, is sworn to be true and correct under penalty of perjury.
Yet, the very first sentence by Ardoin is false. It States: "My name is James Ardoin,-.."
Beattie did not, and Court records, including the November 9, 2015 Order, as well as
State Bar reocrds will show that James Ardoin, III was hired. While Ardoin and this Court
may not see issue, as Ardoin may present himself in public as.James Ardoin-He is NOT
James Ardoin Senior, not even the Junior, but the Third. Seems that if counsel commits a
bit of perjury in the very first sentence of his sworn affidavit, the likelihood of the
rest of the affidavit being completely true is very doubtful.
        Beattie has attached his own affidavit alonq with one from his Sister Dr. Kerri
Dembowske and one from his Brother-in-law CWO Todd Dembowske, both who had interaction
with Ardoin regarding issues raised inthis case. This Court has a determination to make
with evidence that supports Beattie's claims, that were attached as Exhibits to habeas
applications. It is interesting that, much like the State, Ardoin ignored what Mr. Brian
Zubel and Mr. David Lamaqna stated in their letter/affidavits. Why has the Court not
contacted them tor further comment?
        Also how can a affidavit bv Ardoin be considered truthful when he cannot state his
own name correctly, but also cannot spell the name of renowned attorney Richard Haynes.
In Ardoin's affidavit he misspelled Mr. Havne's name, not once but three(3) times- How
manv other "facts" did Ardoin get wrong? As Beattie*s attached affidavits provide - quite
a   few.

                                             I'll.

DESTRUCTION, FAILING TO PRESERVE EVIDENCE
        Attached to this response is affidavits from persons with knowledge of these events,
who all state Mr. Ardoin was well aware of Mr. Heath's failures to preserve and destroy
evidence. The Court should also take note of Mr. Heath's response to same allegation in
a State Bar complaint:
             "I turned over my entire file to Richard Hayne's law firm. The photos which
             were taken on my cell phone were not retrievable oecause of problems with my
             phone."
However, Mr. Heath failed to retake the photos immediately after discovery of the
problem with a real camera, thus failure to preserve evidence. Ardoin had knowledge of
this as he was told multiple times by several people.
COUNSEL'S INVESTIGATION/HINDERING EXPERTS
        Ardoin describes what he did to review the work of previous investigators, but does
not detail what he did to investigate. He made notations of the Burglary case being closed
and linked to Andre Hampton, but he failed to act on this evidence; such as to inquire
with the Grand Jury records to see if prosecutors brought forth this evidence to the Grand
Jury.
        Nor did Ardoin tell this habeas court that the denial by Trial Judge of access to
crime scene was in violation of Beattie's Constitutional Rights. Ardoin cannot state no
knowledge of this. Besides being a basic fundamental right that any first-year law student




                                         *
knows. Ardoin presented sucn argument to the trial judge in a Motion For Reconsideration
of Defendant's Motion For Access To The Crime Scene, filed February 26, 2013, in which
he states:                                                                 '

                "The failure to permit the defense expert to examine this location will
             prevent the Defendant from effectively cross-examing and rebutting these
        • witnesses and will violate the Defendant's riqht to effective assistance of
             counsel, as well as the riaht to a fair trial and due process of law as
             guaranteed by the 5th Amendment of the United States Constitution, Article I
             §10 of the Texas Constitution and Article 1.04 of the Texas Code of Criminal
             Procedure."


                 MTN For Reconsideration - Feb. 26, 2013 - pg.2
     As for hindering, Beattie asserts the letter/affidavits from Brian Zubel and David
Lamaqna speak for themselves. However- if this habeas Court truly wants to resolve this
issue, it should request affidavits from these Experts, should the Court find the letters
insufficient or lacking in detail.
BODY ARMOR

     Ardoin trys to pla_y family drama as an excuse for his lack of action. The first step
was to get an affidavit from Beattie's son. With that affidavit, Ardoin could have used
such as leveraqe to qet charaes dropped. Ardoin cannot claim ignorance to making deals
and using affidavits as leverage. Ardoin is an expert in "back-room deals" as are most
every defense attorneys in the United States. Just depends on how much effort you want
to put. into the case for your client. For Ardoin, not very much it seems, since the
affidavit from Beattie's son could have been used in a Motion to Suppress which Beattie
presented as a claim in habeas application and as failure by counsels to file such motion.
INCRIMINATING EVIDENCE

     Ardoin states that Mr. Lamagna found incriminating evidence and thus lets Ardoin
off-the-hook to provide effective assistance. Yet Ardoin fails to inform the Court that
this "alleged" evidence was found 3% years after arrest, when the Houston Police Department
searched and inventoried all of Beattie's clothes, possessions and evidence that night.
     Even Expert Brian Zubel states finding '"'jewelry in the pocket meant nothing; considering
the Houston PD's demonstrated practices of dry-labbing evidence, this material was in all
likelihood planted. The prosecution produced no evidence that this jewelry was stolen.
The prosecution never charged your brother with any crime related to this jewelry. Ardoin
qladly let himself and your brother to be cowed and intimidated with insinuations about
the jewelry the government never even attempted to prove." Zubel Letter     pg-3.
APPEAL PRE TRIAL MOTIONS

     Ardoin never told Beattie about the right to appeal any of the pre-trial motions.
Beattie was under the impression that none of the pre-trial motions had even been ruled
upon. Ardoin had told Beattie its up to the Court's decision when and if to rule on the
motions.
     jns«

     Beattie had no knowledge that trial judge Mark Kent Ellis denied access to the crime
scene. Had Beattie known and that Ardoin knew that was unconstitutional as shown above,
Beattie would have insisted on appeal of that ruling. Beattie would have also insisted
on appealling the motion to suppress the body annor and the Daubert Motion on the
DNA results, if the Court did rule on the motions and against the defendant. But Beattie
did not know and still does not know if the Court ever ruled on the motions because
Ardoin never informed Beattie of' such.
VOLUNTARINESS                                                               •     '
     Any attorney that is ordered to file an affidavit to answer for his or her performance
and as*ed to answer thequestion -was the plea voluntary -win always answer yes Why.
Because an answer in the positive looKs' bad on the attorney's performance and ahit
against their professional credibility. So anv ansve, to such aquestion should be taKen
with the Pledge of the bias and conflict ot interest by the attorney In his answer.
     Ail the exhibits, ietter/affidavits. the trial records and evidence provided by
 Beattie in these habeas applications supports that the plea of guilty that ne entered was
 involuntary and unknowing. For aa.es Ardoin -the Third -to state otherwise, is an attest
 to curry favor with the State and the trial court and distract fear Id. unprofessional
 and deficient performance.
                                           IV.   •

      Two Nationally recognized Experts. Brian Zubel nad David Dan^gna, clearly state that
 James Ardoin was deficient, hindered these Experts and provided ineffective assistance
 of counsel. Another national attorney also states that Audley heath provided ineffective
 assistance ot counsel. Ahighly educated and talented Doctor and aChief Warrant Officer
 who is also aCaptain contradict Ardoin's statements made in the affidavit. Beattie
 also provides an affidavit to state his view on what to* Place between him and Ardoin
 that Ardoin is convientiy leaving out and misrepresenting to this Court.
       Remember Ardoin's affidavit states with aperiuried statement and latter misspells
 Legendary attorney Richard Bayne's name. With such glaring errors, the credibility of the
 rest of the affidavit bv Ardoin is suspect and in doubt. While Ardoin may be aprofessional
 attorney most of the time, in this case unfortunately his professional ability was
'missing and deficient. As such, afinding that Beattie was not afforded effective
 assistance of counsel should be found and habeas relief granted in all cases before this
  habeas court.
                                                       Respectfully Submitted,
  DATED: December 23, 2015                              )U^^ ^ J0PtCw^>-
                                                       J&nes Michael Beattie
                                                       Applicant Pro Se
                                                       TUCJ-ID '# 1879331
                                                       Smith Unit • 1313 CR 19
                                                       Lamesa, Texas 79331
                                                                       EXHIBIT     NO.   1

                       AFFIDAVIT OF JAMES      MICHAEL   BEATTIE




     "My name is James Michael Beattie, I am over 18 years of aqe, of sound mind, and
capable of making this affidavit. The facts stated in this affidavit are within my
personal knowledge and are true and correct.

     "I filed an Application For Writ of Habeas Corpus 11.07 on April 7, 2015 to challenge
my convictions in Harris County, Texas. The April 7, 2015 date is the date the District
Clerk signed and received my Applications, mailed by Certified Mail (No(s):7008-1140-0004-
9224-8343; 7008-1140-0004-9224-8183; 7008-1140-0004-9224-8350). The Court on June 1, 2015
designated one issue to be resolved - whether Applicant was denied effective assistance
of counsel. Over 180 days after filinq applications and Notice.of Application For Writ
of Mandamus was filed with the Court of Criminal Appeals, did the State and the Court
decide to act with urgency before the Court of Criminal Appeals acted. This hastedly
actions leave much to be desired and fails to address all issues in habeas cdrpus
applications.
     "Mr. James Ardoin,.Ill, was ordered by the Court to answer/respond to seven allegations
the State determined needed to be resolved. The Court agreed, ignorinq my previous objections
to the lone designating issue. A true review of these.habeas applications will show more
allegations that need to be answered bv Mr. Ardoin and Mr. Heath, who was not ordered
to answer any allegations, as well as the State and trial Judqe Mark Kent Ellis.
     "Regarding Mr. heath's failing to preserve or destrovinq evidence and knowledge by
Mr. Ardoin; Mr. Ardoin states: "I am unaware of any failure to preserve or destruction
of evidence by Mr. Audley Heath." I personally informed Mr. Ardoin at the first meeting
that Mr. Heath did not preserve and destroyed photos of me from the night of my arrest.
Mr. Ardoin was told repeatedly about the pictures and about Mr. Heath's failure to file
IAD complaint regardinq the brutality and torture. My Sister, Dr. Kerri Dembowske also
informed Mr. Ardoin repeatedly about those photos. Mr. Heath admits he failed to preserve
the photos because he could not operate his cell-phone camera for downloading the photos.
Bottom line, Mr. Ardoin knew, he refuses to acknowledge because it would look bad for
him and Mr.   Heath.

     "Regarding Mr. Ardoin's investigation, it appears he rode the coattails of Mr. Joe
Lamza, Mr. Brian Zubel, and Mr. David Lamagna. Yet his review failed to have Mr. Ardoin
act on the Harris County Sheriff Department's Report regarding closing of cases in which
I was indicted for.. Nor that the results of the GSR test was negative, which he made
exclusive notes about in his attorney/client file.
      "As for the cooperation with Mr. Zubel and Mr. Lamagna, Mr. Ardoin's statements
are refuted by both Mr. Zubel and Mr. Lamaqna, as shown by Exhibits attached to habeas
applications. These letter/affidavits by Mr. Zubel and Mr. Lamagna are very telling of
Mr. Ardoin's actual performance in handlinq this case.
      "I instructed Mr. Ardoin to obtain an affidavit from my son regarding the body armor.
I knew my son may have to testify at trial.and I told Mr. Ardoin we would work to get my
son to Court if needed. I also instructed Mr. Ardoin to test the body armor for DNA to

show that I never wore/the body armor, but that my son did. Finally, as shown by the
Addendum filed , the State returned the body armor to the owner, my son. Mr. Ardoin has
qave this Court false statements regardinq my son and the body armor.
      "Mr. Ardoin contends he did nothing to hinder Mr. Zubel or Mr* Lamagna, but that is
completely false. Once again the Exhibits attached to the applications of the Letter/
affidavits of Mr. Zubel and Mr. Lamagna state the opposite from what Mr. Ardoin states.
Mr. Ardoin contends because he sent Mr. Zubel copies of the State's analyze of DNA testing
that not hindering. Yet, when Mr. Lamagna attempted to obtain samples, Mr. Ardoin did
not assist in helping obtain DNA samples, in fact told Mr. Lamagna not to collect any
DNA samples. That seems to be hindering the investigation, testing and analysis. Mr.
Ardoin may have spent some time, but he exaqgerates that he spent 3 days. Also Mr. Ardoin
lied to Mr. Lamagna and denied me from talking to Mr. Lamagna. In fact, Mr. Ardoin never
informed me that Mr. Lamagna wanted to see me or had been tryinq. Tnat is surely hindering
the defense.                                             !

      "As far as Mr. Lamagna finding so-called "incriminating evidence", it would seem that
Mr. Ardoin would seriously question Houston Police procedures. Since that "evidence" was
found some 2>\ years after my arrest. But instead, Mr. Ardoin savs its incriminating and
believes it had been in the pockets this whole time. Yet, the police searched me and my
clothinq I had that night and found nothing. He did nothing to challenge this findinq.
      "Mr. Ardoin is in classic CYA. mode reqardinq the State's withdrawal of the 404(b)
Notice, severing cases, and not pursuinq those offenses with DNA. Only one sentence that
"these facts were clearly communicated to Mr. Beattie as they occurred." That is completely
false, I had no knowledge regarding the withdrawal of 404(b) Notice until 1 received a
copy of Mr. Zubel's letter.a year after I had plead quilty.
      "If I had been told that I could appeal the pre-trial motions, I sure would have.
But what Mr. Ardoin is not telling the Court is he failed to pursue a ruling on most of
the pre-trial motions.- Mr. Ardoin told me its the Courts prerogative as to when, if ever,
these motions would be ruled on. It is telling how untruthful Mr. Ardoin is regardinq
the   pre-trial motions. Yet in the Motion to Reconsideration of Defendant's Motion For

Access To The Crime Scene, Mr. Ardoin argues that the Court's denial would violate right
to effective assistance of counsel, right to fair trial and due process of law. But Mr.
Ardoin never told me this and he never pursued having me appeal. I had to learn about
this from a jaiihouse lawyer here in prison until I received my attorney/client file.
     "Of course, Mr. Ardoin will tell this Court my plea was voluntary. It will save him
from being labeled as ineffective. What Mr. Ardoin has not told this Court is what he
told me or failed to tell me, or how he pressured me into taking the plea bargain.
     "The content of Mr^ Ardoin's and my conversation that Friday of the plea agreeemnt
are drastically different that what Mr. Ardoin stated and would like this Court to
believe. Surely the Court is well aware of the very gray area tactics that are employed
by lawyers wanting a quick resolution of pesky & complicated cases, such as mine that had
been dragging for over 4 years.
     "Mr. Ardoin fails to state I told him that Friday of the plea, I had decided to go
for my trial regardless as I had done for the past 4+ years. He became flustered arid went
into Texas juries are easily prejudiced and that even though thev cannot put a gun in
your hand, or even prove you touched or had one they (State) have 7 police that are going
to talk bad about vou. Then he talked about the upcominq article about me that "informs
ever prospective juror out there where you have been for these past years. Regardless of
your suit and the persona, this article will prejudice their view. This is the same Court
where they convicted LaDondrell Montgomery for robbery and. qave hiT. a life sentence only
to find out a few days later he was in police custody at the time of said robbery." Mr.
Ardoin cited he (Montgomery) was prejudiced against prosecution and police and made
national news.

     "Mr. Ardoin did a throuqh job of coercing and convincing me into takinq the plea.
Mr. Ardoin played on my paranoia and fear of what happened to Mr. Montgomery (we were in
the same jail and talked). Mr. Ardoin stated that even after the trial my next one would
be in a year or year and half, that the State would stack the sentences. If I didn't
plea out, "you will never get out if you don't plea out" Mr. Ardoin exclaimed.
     "It is also interesting that this pressure by Mr. Ardoin occurred less than 36 hours
before a major newspaper article about my incarceration for over 4 years waiting for
trial. An article Mr. Ardoin is quoted in and legal experts state there was a violation
of my constitutional rights. A few quotes by Mr. Ardoin inthe article to a reasonable
pecson would ask what Mr. Ardoin was doing or had done about these issues of speedy trial
and other constitutional rights violation. I will tell vou - NOTHING!!!
     "Mr. Ardoin's affidavit to this Court is filled with false, erroneous, and incomplete
statements of the. facts and events. Mr. Ardoin's statements are self-serving, only in
order to protect himself from beinq labeled as ineffective. Yet Mr. Ardoin's own words
on other documents, pleadings, and his actions (and non-actions) contradict his latest
claims he provided effective assistance of counsel. Nationally recognized Experts state
different intheir letters/affidavits."
     "I pray this Court will qive my affidavit the same weiqht of credibility as Mr.
Ardoin's. I pray this Court will also give the same weiqht of credibility to the other
exhibits that have been presented throuqh these proceedings and render a fair and just
ruling."


     I, James Michael Beattie, declare under penalty of perjury, that the foregoing
statements are true and correct to my personal knowledge.

     SIGNED on this the 23rd day of December, 2015.




                                                              ,V(Wfcl
                                                      Jaihes Michael Beattie
                                                      TDCJ-ID # 1879331
                                                      Smith Unit/TDCJ
                                                      1313 CR 19
                                                      Lamesa, Dawson county
                                                      Texas   79331




                                        u